Citation Nr: 1507145	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-40 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a ganglion cyst of the dorsal aspect of the left wrist, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini




INTRODUCTION

The Veteran had active military service from September 1960 to September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

By a May 2013 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court vacated and remanded the Board's denial.  In January 2015, the Veteran's representative submitted a Post-Remand Brief in response to the Board's 90-day letter issued earlier in January 2015.  

In the above-noted May 2013 decision, the Board referred to the agency of original jurisdiction (AOJ) a claim of entitlement to service connection for left wrist arthritis.  In a March 2006 decision, the Board denied the Veteran's claim for service connection for residuals of a left wrist injury.  In doing so, the Board found that any left wrist joint and/or bone pathologies, to include osteoarthritis and post-surgical changes, were not attributable to the Veteran's active military service.  The Veteran did not appeal the Board's decision to the Court; thus, the Board's March 2006 decision has become final.  

In light of the above, the claim referred to the AOJ by the Board in its May 2013 decision is better described as a petition to reopen a claim of entitlement to service connection for residuals of a left wrist injury, including arthritis.  A review of the record does not reveal that any action was taken on this claim by the AOJ following the May 2013 referral.  Consequently, the Board will again refer to the AOJ the question of whether a claim of service connection for residuals of a left wrist injury (which includes arthritis) should be reopened.  



REMAND

As was reported by the Board in its May 2013 decision, the Veteran had not reported any change in his service-connected ganglion cyst of the dorsal aspect of the left wrist since his April 2008 VA examination.  The Veteran's complaint of pain and impairment associated with his left wrist appeared related to left wrist bone and joint abnormalities (to include degenerative changes), problems that are not service connected.  

By way of brief history, service treatment records document that the Veteran had a ganglion cyst removed from his left wrist in March 1963.  He was also noted to have fallen on his left wrist in April 1963.  Associated with treatment for the fall, an X-ray of the left wrist was negative for any fracture.  The clinician's impression was left wrist sprain.  Medical examination at separation from service revealed no abnormal findings or complaints regarding the left wrist other than a finding of a surgical scar on the dorsal aspect of the left wrist-the site of the cyst.  

Post-service evidence reflects degenerative changes in the left wrist, as well as surgical intervention in May 2000 for a SLAC (scapholunate advanced collapse) wrist.  In April 2001, the Veteran was provided a wrist brace by VA.  

During a June 2003 RO hearing, the Veteran alleged that his post-service left wrist issues were related to the removal of the left wrist ganglion cyst in service.  In a November 2003 VA examination report, the examiner commented that he had consulted with an orthopedic specialist, and that specialist had indicated that it would be unlikely that a ganglion cyst would cause or contribute to the formation of osteoarthritis or SLAC (scapholunate advanced collapse) wrist.  

As noted previously, in a March 2006 decision, the Board denied the Veteran's claim for service connection for residuals of a left wrist injury.  In doing so, the Board found that any left wrist joint and/or bone pathologies, to include osteoarthritis and post-surgical changes, were not attributable to the Veteran's active military service.  The Veteran did not appeal the Board's decision.  

In its September 2013 decision, the Court noted that the Veteran had complained of worsening left wrist pain since his last VA examination in April 2008.  It concluded that the Board's duty to assist the Veteran required a new medical examination and a re-evaluation of his service-connected disability related to the ganglion cyst removal.  

As such, the Veteran's claim for a rating greater than 10 percent for a ganglion cyst of the dorsal aspect of the left wrist must be remanded for another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his left wrist cyst residuals.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment to include records available through the CAPRI records system dated since February 2009.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should be scheduled for a VA examination to evaluate any current disability associated with his left wrist ganglion cyst removal.  The claims folders, to include the Veteran's Virtual VA and VBMS files, and a copy of this remand should be made available to and reviewed by the examiner.  

The examiner should review the claims folders; in particular, the tabbed documents and examination reports.  The examiner should elicit from the Veteran a detailed medical history regarding any functional loss due solely to the ganglion cyst removal.  

The examiner should identify each disabling manifestation of removal of the ganglion cyst.  Such manifestations should be distinguished from other wrist problems such as arthritis or SLAC wrist, which are not service connected.

The examiner should be asked to specifically state whether the ganglion cyst residuals affect any function of the wrist such as motion or pain affecting wrist function.  If such a function is adversely affected by the ganglion cyst residuals, range-of-motion studies should be performed.  In reporting the results of such testing (in degrees), the examiner should identify any objective evidence of pain caused by the ganglion cyst residuals and the specific excursion(s) of motion, in any, accompanied by pain.  

The extent of any functional losses caused by the ganglion cyst residuals should be equated to additional loss of motion (beyond what is shown clinically).  If this is not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

(If the examiner is unable to distinguish the residuals of the ganglion cyst removal from the disability(ies) related to any other left wrist disability (e.g., osteoarthritis, SLAC, etc.) he or she should so state, and the range-of-motion studies with consideration of functional loss should be definitely undertaken.)  

A thorough explanation for all comments or opinions stated should be provided.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal, as noted on the title page of this remand.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

